Case 4:20-cv-00059-JRW-HBB Document 14 Filed 06/04/20 Page 1 of 2 PageID #: 105




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION

  MICHAEL LOVELL, ROBERT HUFF,
  and HAROLD MURPHY, on behalf of                          Case No. 4:20-cv-00059
  themselves and all others similarly situated,
                                                          NOTICE OF DISMISSAL
                Plaintiffs,                               WITHOUT PREJUDICE
  v.

  BLUEGRASS BIOEXTRACTS, LLC,
  DTEC VENTURES, LLC,
  OMNY MANAGEMENT, LLC,
  DR. GERALD G. EDDS, and
  BRUCE PETERS,

                Defendants.


        Come the Plaintiffs, by counsel, pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(i), and hereby provides notice to the Court that none of the Defendants have filed an

 answer or filed a motion for summary judgment, and that Plaintiffs dismiss their claims against

 the Defendants, Bluegrass BioExtracts, LLC, Dtec Ventures, LLC, Omny Management, LLC, Dr.

 Gerald G. Edds, and Bruce Peters, without prejudice to their right to re-file their claims.


 Dated: June 4, 2020                                    Respectfully Submitted,

                                                        /s/ Ronald E. Johnson, Jr.
                                                        Ronald E. Johnson, Jr. (KY 88302)
                                                        Sarah N. Emery (KY 94261)
                                                        Hendy Johnson Vaughn Emery, PSC
                                                        909 Wright’s Summit Parkway #210
                                                        Ft. Wright, Kentucky 41011
                                                        Tel. 859.578.4444
                                                        Facsimile 859.578.4440
                                                        rjohnson@justicestartshere.com
                                                        semery@justicestartshere.com
                                                        Counsel for Plaintiffs
Case 4:20-cv-00059-JRW-HBB Document 14 Filed 06/04/20 Page 2 of 2 PageID #: 106




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed on this 4th day of June, 2020,
 through the Court’s ECF system, which will send an electronic notice to all counsel of record.

                                                     Ronald E. Johnson, Jr.
                                                     Ronald E. Johnson Jr.
